      Case 4:19-cv-00044-BMM Document 149 Filed 05/08/20 Page 1 of 16



PRERAK SHAH
JEAN E. WILLIAMS
Deputy Assistant Attorneys General

BENJAMIN J. GRILLOT
BRIDGET KENNEDY MCNEIL
KRISTOFOR R. SWANSON
Environment & Natural Resources Division
U.S. Department of Justice

[contact information in signature block]
Attorneys for Federal Defendants


              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MONTANA
                      GREAT FALLS DIVISION



Northern Plains Resource Council, et       Case No. 4:19-cv-44-BMM
al.,

             Plaintiffs,
                                           Federal Defendants’ Reply in
       v.                                  Support of Partial Stay Pending
                                           Appeal
U.S. Army Corps of Engineers, et al.,

             Defendants,

       and

TransCanada Keystone Pipeline, LP,
et al.,

             Defendant-Intervenors.
       Case 4:19-cv-00044-BMM Document 149 Filed 05/08/20 Page 2 of 16



                                  I NTRODUCTION

      Plaintiffs do not even attempt to justify the overbroad and unrequested

remedies in Paragraphs 5 and 6 of the Court’s April 15 Order. For that reason

alone, Paragraphs 5 and 6 should be stayed pending appeal.

      Instead, Plaintiffs largely use their response to request an entirely new and

different remedy: partial vacatur with respect to new oil and gas pipeline

construction nationwide. Essentially, Plaintiffs have filed a brand new lawsuit—

with new purported evidence, new targeted projects, new alleged injuries, and new

requested relief—masquerading as an opposition to a motion for stay pending

appeal. The Court should reject such litigation alchemy.1

      First, this is a belated and improper attempt (after a summary judgment

ruling) to amend the complaint and retroactively bolster Plaintiffs’ standing

declarations to implicate projects and alleged harms that Plaintiffs nowhere raised

in this case. Accepting Plaintiffs’ proposal would award remedies that Plaintiffs

did not request and in fact waived; attempt to relieve alleged injuries that Plaintiffs

did not assert; and call into question projects for which no party, project proponent,




1
  Plaintiffs’ newly requested partial vacatur and injunction have different scopes.
There does not appear to be any reason for the divergence. Whatever the Court
expects from the Corps in advance of any final judgment should be set forth in an
injunction. And making the two forms of relief coextensive avoids unnecessary
confusion for the public and regulated community.
                                           2
         Case 4:19-cv-00044-BMM Document 149 Filed 05/08/20 Page 3 of 16



or interested member of the public had any notice or opportunity to object. Fed.

Defs.’ Mot. 9–11, 14–15, ECF No. 131.

      Second, Plaintiffs’ request for a modified remedy has nothing to do with the

motion before the Court. Federal Defendants have moved for a partial stay

pending appeal of the existing Order.2 Questions of what other hypothetical

remedies a court could have issued are not relevant to the present motion. It is the

existing Order that would be subject to any appeal and for which a stay pending

that appeal is necessary.

      All Parties appear to agree that Paragraphs 5 and 6 in the April 15 Order are,

at a minimum, overbroad. Rather than directly issuing some new remedy that also

was never briefed or sought in this case, the proper course is to simply vacate (or

stay) Paragraphs 5 and 6 of the Order. Parties are accountable for the arguments

and relief they seek; and courts resolve disputes the parties present. Just as this

Court should not have issued a global injunction and vacatur that Plaintiffs did not

seek and in fact disclaimed, Plaintiffs should not be permitted now to use a

response to a motion to stay as a means to seek new remedies, and enjoin new

projects, that they never previously raised in this case. This is not how litigation

works.



2
  Plaintiffs are incorrect that Federal Defendants have moved for reconsideration or
to modify the injunction. See Pls.’ Resp. 1 & n.1, ECF No. 144. Acknowledging
the possibility that the Court did not intend the broad remedy, we simply noted the
Court’s inherent authority to revise any interlocutory order.
                                            3
       Case 4:19-cv-00044-BMM Document 149 Filed 05/08/20 Page 4 of 16



      The Court’s current remedy is set forth in the April 15 Order. For the

reasons set forth in our motion and below, Paragraphs 5 and 6 of that Order should

be stayed in their entirety pending appeal, or, at the very least, stayed with respect

to everything other than Keystone XL.

                                    A RGUMENT

      When Plaintiffs finally turn to the motion to stay, they largely do not dispute

that the remedies, as they stand, were improper and will not survive appeal.

Plaintiffs have not disputed that the relief includes remedies that Plaintiffs and the

Court had explicitly disavowed, or that the Court had not conducted the analysis

required to justify their imposition. Plaintiffs have not attempted to support the

current remedies, and they do not address the case law explaining why Paragraphs

5 and 6 in the April 15 Order were an abuse of discretion. See Fed. Defs.’ Mot. 10,

13, 14–15. Plaintiffs instead analyze the factors for a stay pending appeal in

comparison to some hypothetical order that the Court has not issued and that

Plaintiffs did not seek.

I.    Federal Defendants Are Likely to Succeed on Their Appeal.

      First, Plaintiffs do not advance any argument to show that the broad vacatur

ordered here is appropriate under the factors in Allied-Signal, Inc. v. U.S. Nuclear

Regulatory Comm’n, 988 F.2d 146, 150-51 (D.C. Cir. 1993). Initially, there was no

basis for that remedy because Plaintiffs explicitly disclaimed it, this Court

previously recognized that Plaintiffs did not seek vacatur of Nationwide Permit 12,

                                           4
       Case 4:19-cv-00044-BMM Document 149 Filed 05/08/20 Page 5 of 16



and the Corps had no notice of this possible remedy. Plaintiffs have no persuasive

response.

      Indeed, Plaintiffs unquestionably waived any claim for injunctive relief or

vacatur of Nationwide Permit 12 extending beyond Keystone XL. The Ninth

Circuit has made clear that a “plaintiff may waive a claim for injunctive relief by

failing to argue its merits at summary judgment.” Bayer v. Neiman Marcus Grp.,

Inc., 861 F.3d 853, 864 (9th Cir. 2017). Here, Plaintiffs did not merely fail to argue

in favor of these remedies; they repeatedly and explicitly made clear that they were

not seeking them.

      Putting that aside, Plaintiffs do not suggest that the Court properly weighed

(or considered) the factors required to obtain permanent injunctive relief. Instead,

Plaintiffs fall back on much more general arguments that vacatur is the default

remedy. Plaintiffs are incorrect in arguing that the Court’s remedy will survive

appeal because the Administrative Procedure Act authorizes district courts to “set

aside” agency action, because district courts often enjoin agency activities during

the pendency of a remand to prevent environmental harm, and because vacatur

would further the ESA’s purpose. Pls.’ Resp. 9.

      Vacatur is “clearly a form of equitable relief that the Court may award,

withhold, and craft to fit the circumstances of the case before it.” Sierra Forest

Legacy v. Sherman, 951 F. Supp. 2d 1100, 1106 (E.D. Cal. 2013). And the vacatur

assessment is not limited to situations where it is necessary to avoid environmental

                                          5
       Case 4:19-cv-00044-BMM Document 149 Filed 05/08/20 Page 6 of 16



harm, but based on a broader examination of the equities. See Cal. Cmtys. Against

Toxics v. U.S. EPA, 688 F.3d 989 (9th Cir. 2012). The Ninth Circuit considers

“competing claims of injury . . . and the effect on each party [and third parties] of

the granting or withholding of the requested relief,” Nat’l Wildlife Fed’n v. Espy,

45 F.3d 1337, 1343 (9th Cir. 1995) (quotations omitted), “the possibility of

undesirable consequences which we cannot now predict that might result from

invalidation of [the unlawful decisions],” W. Oil & Gas Ass’n v. U.S. EPA, 633 F.2d

803, 813 (9th Cir. 1980), and a “desire to avoid thwarting in an unnecessary way

the operation of [a statute] during the time the deliberative process is reenacted”

Id. The fact that the Court identified an ESA violation does not change the

analysis. Courts routinely engage in the Allied-Signal evaluation, even in ESA

cases. See Idaho Farm Bureau Fed’n v. Babbitt, 58 F.3d 1392, 1405 (9th Cir.

1995); All. for the Wild Rockies v. Savage, 375 F. Supp. 3d 1152, 1155 (D. Mont.

2019) (rejecting argument that the policy underlying the ESA requires vacatur).

      Plaintiffs claim the broader remedies ordered here are justified because

Counts One, Two, and Four were challenges to the issuance of Nationwide Permit

12, rather than to verifications related to Keystone XL. Pls.’ Resp. 21–22. This

misses the point. Despite challenging the Permit’s issuance, Plaintiffs requested

relief as to (and alleged harms emanating from) only Keystone XL. Plaintiffs’

post-decision effort to submit facts supporting broader relief only underscores the

error in the April 15 Order. And such belated factual submissions are not a basis

                                          6
       Case 4:19-cv-00044-BMM Document 149 Filed 05/08/20 Page 7 of 16



on which the Court’s existing remedy order could be upheld on appeal. Lujan v.

Nat’l Wildlife Fed’n, 497 U.S. 871, 894 (1990) (district court acted properly in

declining to admit standing affidavits proffered only for the first time after close of

summary judgment briefing).3

      Plaintiffs also argue that the Order can be sustained because the Amended

Complaint requested “other relief” that the Court may deem appropriate and that

Rule 54(c) does not limit relief to that requested in the complaint. Pls.’ Opp. at 22.

But, as the Supreme Court unanimously reaffirmed this very week, the American

legal system is designed on the premise that parties “know what is best for them,

and are responsible for advancing the facts and argument entitling them to relief.”

U.S. v. Sineneng-Smith, No. 19-67, 2020 WL 2200834, *4 (S. Ct. May 7, 2020).

Rule 54(c) simply does not apply when a court grants relief not requested and of

which the opposing party has no notice, thereby prejudicing that party. Albemarle

Paper Co. v. Moody, 422 U.S. 405, 424 (1975); see Rental Dev. Corp. v. Lavery,

304 F.2d 839, 842 (9th Cir. 1962) (If “the failure to ask for particular relief


3
  Even if the newly raised projects were relevant to the present motion, Plaintiffs
are still seeking to justify, via only a handful of projects, a nationwide remedy.
Plaintiffs, however, fail to inform the Court that many of these pipelines are
already the subject of ongoing litigation in other courts—Dakota Access (D.D.C.),
Enbridge (6th Cir.), Mountain Valley (4th Cir.), Atlantic Coast (4th Cir.), and
Permian (W.D. Tex.)—including cases brought by some of the Plaintiffs here.
Thus, Plaintiffs’ new effort to seek this Court’s aid in their opposition to those
projects risks dragging the Court into separate litigation. And, in any event, the
declarations fall well short of demonstrating standing for a nationwide injunction,
let alone any of the specific pipeline projects mentioned in the declarations.
                                            7
       Case 4:19-cv-00044-BMM Document 149 Filed 05/08/20 Page 8 of 16



substantially prejudiced the opposing party, Rule 54(c) does not sanction the

granting of relief not prayed for in the pleadings.”).

      Here, not only did Plaintiffs fail to request the relief granted, their complaint

made affirmative representations about the limitation of their requested relief—

affirmations they repeated throughout the litigation and that the Court

acknowledged. See Am. Compl. 88, ECF No. 36; Pls.’ Resp. to Montana Mot. to

Intervene 3, ECF No. 50; Pls.’ Reply in Supp. of Partial Summ. J. 56–57, ECF No.

107; Nov. 7, 2019, Order 4–5, ECF No. 59. As the various Defendants explained

in their memoranda, this lack of notice prejudiced not only the Corps, but also TC

Energy, the State of Montana, and members of the Coalition. In addition, parties

that were affected by the Order chose not to seek intervention or to participate as

amicus in the litigation based on these express representations. See EIC’s Mot. for

Leave to File an Amicus Brief 1–2, ECF No. 141.

      Plaintiffs also claim that vacatur was not in error because the parties have

now been able to present arguments and evidence. Pls.’ Resp. 21–22. But a

motion for stay pending appeal is not the forum for restructuring litigation to assert

new—and in many cases waived—arguments and claims of relief. The issue

presented by Federal Defendants’ motion to stay pending appeal is not whether a

court could have vacated the permit or broadly enjoined the Corps—had it had




                                           8
       Case 4:19-cv-00044-BMM Document 149 Filed 05/08/20 Page 9 of 16



such evidence before it.4 Rather, the issue is whether the remedy already granted

here was an abuse of discretion. FTC v. Grant Connect, LLC, 763 F.3d 1094, 1101

(9th Cir. 2014) (equitable relief, such as vacatur, reviewed for abuse of discretion).

The Court did not analyze the need to vacate or enjoin under the facts of this case,

nor did it undertake any equitable analysis as to the appropriate scope of either

remedy. Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 158 (2010) (“It is

not enough for a court considering a request for injunctive relief to ask whether

there is a good reason why an injunction should not issue; rather, a court must

determine that an injunction should issue” based on the relevant factors).

      Finally, the Corps is likely to succeed on its appeal of the Court’s ESA

determination. Plaintiffs’ arguments in response do not change that result, mainly

because they highlight some of the very errors in the Court’s ruling. Plaintiffs

claim that the Court properly relied on the Corps’ own findings of impacts to

species, Pls.’ Resp. 5, but the generalized ecosystem impacts cited by the Court are

not evidence that Nationwide Permit 12 authorizes discharges that “may affect”

protected species. By the plain language of the Permit and applicable regulations,

no party may use Nationwide Permit 12 if protected species or habitat “might be

affected or is in the vicinity of the project” unless the district engineer notifies the


4
  We do not concede that the belated evidence Plaintiffs submit would provide an
adequate evidentiary record for the relief they now seek. In addition, even
Plaintiffs’ proposed modification to vacatur and the injunction would still
inappropriately harm the public and project proponents, who still would have had
no notice or opportunity to intervene or otherwise object to the relief.
                                          9
      Case 4:19-cv-00044-BMM Document 149 Filed 05/08/20 Page 10 of 16



party that the ESA requirements have been satisfied. 82 Fed. Reg. 1,860, 1,957,

1,999–2,000 (Jan. 6, 2017); 33 C.F.R. § 330.4(f).

      Plaintiffs also emphasize the Court’s reliance on stray statements made by

FWS and NMFS in a 2015 revision to the Section 7(a)(2) consultation regulations.

Pls.’ Resp. 5. This generalized statement provides no evidence to support a finding

that the 2017 Nationwide Permit 12 “may affect” protected species or habitat; as

the wildlife agencies recognized, Section 7 consultation is not required “for a

framework programmatic action that has no effect on listed species or critical

habitat.” 80 Fed. Reg. 26,832, 26,835 (May 11, 2015). Thus, any reliance on these

statements is circular, as the key determination is whether the specific action has an

“effect”—a determination that the Corps reasonably made here in the negative.

Next, Plaintiffs highlight the Court’s dismissal of General Condition 18. Pls.’ Opp

at 5–6. Not only was the Court incorrect in holding this condition delegates the

Corps’ ESA obligations to permittees, see Fed. Defs.’ Mot. in Supp. Of Partial

Summ. J. 33 n.11, ECF No. 86, but the Court ignored the other elements on which

the Corps relied to support the “no effect” determination. Fed. Defs.’ Reply 16–17,

ECF No. 110 (regional conditions, regional programmatic consultations, standard

local operating procedures for protected species and areas, and measures from the

NMFS 2014 biological opinion). For these reasons and others, the Corps is likely

to prevail on the appeal of the Court’s ESA ruling.




                                         10
      Case 4:19-cv-00044-BMM Document 149 Filed 05/08/20 Page 11 of 16



II.   The Corps and the Public Interest Will be Harmed Absent a Stay.

      Plaintiffs have also presented nothing to undercut the extreme harm to the

Corps and the public interest. See Pls.’ Resp. 33–37. To the contrary, Plaintiffs’

request for a modified remedy implicitly acknowledges the severity of that harm.

As to the Corps, Plaintiffs’ only rebuttal is that the time and money needed to

undertake individual permits reviews cannot amount to harm because the Corps

would simply be complying with the ESA. See Pls.’ Resp. 33. But Plaintiffs miss

the point. The harm arises, in part, because the Court’s Order implicates every

potential use of Nationwide Permit 12 pending an ESA programmatic consultation,

regardless of whether a project could have any potential implications for listed

species or habitat.

      Plaintiffs’ argument on harms to the public interest is similarly flawed. See

Pls.’ Resp. 39–40. Rather than deal with the implications of the Court’s remedy,

Plaintiffs posit that the harms are overstated because the Court should issue a

different remedy. See id. But that argument has nothing to do with the existing

Order. A stay of the existing vacatur and injunction are necessary because they far

overstep what was at issue in this case, thereby implicating thousands of utility line

projects. And Plaintiffs have simply ignored our argument that the breadth of the

Order is contrary to the congressional intent underlying Section 404(e) of the

Clean Water Act. See Fed. Defs.’ Mot. 17–18, 20.



                                         11
       Case 4:19-cv-00044-BMM Document 149 Filed 05/08/20 Page 12 of 16



       Plaintiffs cannot overcome these harms with a suggestion that the harms can

be lessened by limiting any stay to things other than construction of new oil and

gas pipelines. See Pls.’ Resp. 4. For one, the suggestion makes little sense, as

discharges have the same potential ecosystem impacts, regardless of the ultimate

purpose of the project. More importantly, Plaintiffs have not seriously attempted to

defend the existing Order’s scope. See Pls.’ Resp. 8–9. But it is the existing Order

that is presently subject to appeal. Thus, because no party has argued that the

existing Order is justified, a stay in the nature of what Plaintiffs propose would

simply temporarily keep in place portions of a remedy that no party appears ready

to defend before the Ninth Circuit. Further, by requesting a stay for anything other

than new oil and gas pipelines, Plaintiffs are actually acknowledging that the broad

harms caused by the vacatur and injunction are significant. If they were not, there

would be no reason for a stay as to those activities.

III.   The Balance of the Harms Weighs in Favor of a Stay.

       The balance of harms weighs heavily in favor of a stay. The harms Plaintiffs

alleged in this case were limited to the Keystone XL pipeline. Plaintiffs now argue

for nationwide relief because they oppose other pipeline projects that were relying

(or intending to rely) upon Nationwide Permit 12. Pls.’ Resp. 26–27. Whether

those projects proceed, however, has no impact whatsoever on the specific injuries

Plaintiffs sought to remedy in this case. Am. Compl. at 88.




                                          12
      Case 4:19-cv-00044-BMM Document 149 Filed 05/08/20 Page 13 of 16



      Further, even if the Court could consider these newly cited harms for

purposes of the stay motion, it would not change the ultimate conclusion. As we

have explained, the harms to the Corps and the public interest are significant, while

Plaintiffs’ harms—even those they now attempt to establish—focus on only a

handful of projects. Those interests cannot outweigh the extremely disruptive

impacts on the Corps and the thousands of other private and governmental projects

not before the Court.5 See EIC Amicus Curiae Brief, ECF No. 147. Rather than

address the clear imbalance of harms, Plaintiffs attempt to distort the analysis by

again using their newly requested relief as the counterweight. Pls.’ Resp. 39–40.

But it is the existing Order that is presently be subject to appeal. And it is therefore

the balancing of harms associated with that Order that is relevant for purposes of

any stay. Accordingly, Plaintiffs’ interest in a handful of projects does not

outweigh the significant harms to the Corps and the public interest.

      In any event—and even as to the newly identified projects—Plaintiffs have

not explained how their interests would be harmed during the pendency of any

appeal. They have therefore failed to make a sufficient showing of harm for

purposes of the present motion. See Golden Gate Rest. Ass’n v. City & Cty. of San

Francisco, 512 F.3d 1112, 1125 (9th Cir. 2008) (relative hardship analyzed within



5
  If Plaintiffs believe Corps Nationwide Permit 12 authorizations related to those
other projects are unlawful, they are free to make those claims in the appropriate
court. Indeed, Plaintiffs have already started to do so. See Complaint, Sierra Club
v. U.S. Army Corps, No. 20-cv-460 (W.D. Tex. April 30, 2020).
                                          13
       Case 4:19-cv-00044-BMM Document 149 Filed 05/08/20 Page 14 of 16



temporal component of the appeal process). And TC Energy has already explained

why a stay of the Court’s Order with respect to Keystone XL will not harm

Plaintiffs’ interest.

       Accordingly, Paragraphs 5 and 6 of the April 15 Order should be stayed in

their entirety pending appeal.



Date: May 8, 2020


                                             PRERAK SHAH
MARK STEGER SMITH                            JEAN E. WILLIAMS
Assistant U.S. Attorney                      Deputy Assistant Attorneys General
Office of the United States Attorney
2601 Second Ave. North, Suite 3200           ___s/ Kristofer Swanson___
Billings, MT 59101                           KRISTOFOR R. SWANSON
Tel: (406) 247-4667                          (Colo. Bar No. 39378)
Fax: (406) 657-6058                          Senior Attorney
mark.smith3@usdoj.gov                        Natural Resources Section
                                             Envt. & Natural Resources Div.
                                             U.S. Department of Justice
                                             P.O. Box 7611
                                             Washington, DC 20044-7611
                                             Tel: (202) 305-0248
                                             Fax: (202) 305-0506
                                             kristofor.swanson@usdoj.gov

                                             s/ Benjamin Grillot_____
                                             BENJAMIN J. GRILLOT
                                             (D.C. Bar No. 982114)
                                             Environmental Defense Section
                                             Envt. & Natural Resources Div.
                                             U.S. Department of Justice
                                             P.O. Box 7611
                                             Washington, DC 20044-7611
                                             Tel: (202) 305-0303
                                        14
Case 4:19-cv-00044-BMM Document 149 Filed 05/08/20 Page 15 of 16



                                   Fax: (202) 305-0506
                                   benjamin.grillot@usdoj.gov

                                   __/s/ Bridget K. McNeil__
                                   BRIDGET KENNEDY MCNEIL
                                   Senior Trial Attorney
                                   Wildlife & Marine Resources Section
                                   Envt. & Natural Resources Div.
                                   U.S. Department of Justice
                                   999 18th Street
                                   South Terrace, Suite 370
                                   Denver, CO 80202
                                   303-844-1484
                                   bridget.mcneil@usdoj.gov




                              15
      Case 4:19-cv-00044-BMM Document 149 Filed 05/08/20 Page 16 of 16



                       C ERTIFICATE    OF   C OMPLIANCE

      Pursuant to Local Rules 7.1(d)(2)(E), the above motion is proportionately
spaced, has a typeface of 14 points, and contains 3,237 words, excluding the
caption, signature blocks, and certificates of service and compliance.

                                            _Bridget McNeil_____
                                            Bridget Kennedy McNeil




                          C ERTIFICATE    OF   S ERVICE

       I hereby certify that on May 8, 2020, I filed the above pleading with the
Court’s electronic case management system, which caused notice to be sent to all
parties.

                                            _Bridget McNeil_____
                                            Bridget Kennedy McNeil




                                       16
